COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-14-00065-CR
                            NO. 02-14-00066-CR
                            NO. 02-14-00067-CR


FRED LEE MORGAN                                                  APPELLANT

                                     V.

THE STATE OF TEXAS                                                    STATE


                                  ----------

     FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY
         TRIAL COURT NOS. 1319282D, 1331032D, 1341383D

                                  ----------

                       MEMORANDUM OPINION1

                                  ----------

     Appellant Fred Lee Morgan entered open pleas of guilty to the offenses of

burglary (trial court cause numbers 1319282D and 1341383D) and bail jumping

(trial court cause number 1331032D) and entered an open plea of true to the

repeat offender paragraph in each case. In each case, the trial court found


     1
      See Tex. R. App. P. 47.4.
Morgan guilty and found the repeat offender paragraph true.        The trial court

sentenced Morgan to twenty-five years’ confinement for each burglary conviction

and twenty years’ confinement for the bail-jumping conviction, ordering that the

sentences run concurrently.

      Morgan’s court-appointed appellate counsel has filed a motion to withdraw

as counsel and a brief in support of that motion. Counsel’s brief and motion meet

the requirements of Anders v. California2 by presenting a professional evaluation

of the records demonstrating why there are no arguable grounds for relief. In

compliance with Kelly v. State,3 counsel notified Morgan of his motion to

withdraw, provided him a copy of the brief, informed him of his right to file a pro

se response, informed him of his pro se right to seek discretionary review should

this court hold the appeal is frivolous, and took concrete measures to facilitate

Morgan’s review of the appellate record by providing him with a copy of the

clerk’s and reporter’s records. This court afforded Morgan the opportunity to file

a brief on his own behalf, but he has not done so.

      As the reviewing court, we must conduct an independent evaluation of the

records to determine whether counsel is correct in determining that the appeals

are frivolous.   See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.

1991); Mays v. State, 904 S.W.2d 920, 923 (Tex. App.—Fort Worth 1995, no


      2
       386 U.S. 738, 87 S. Ct. 1396 (1967).
      3
       436 S.W.3d 313, 319 (Tex. Crim. App. 2014).


                                        2
pet.). Only then may we grant counsel’s motion to withdraw. See Penson v.

Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the records and counsel’s brief. We agree

with counsel that these appeals are wholly frivolous and without merit; we find

nothing in the records that arguably might support an appeal. See Bledsoe v.

State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005). Accordingly, we grant

counsel’s motion to withdraw and affirm the trial court’s judgment in each case.




                                                  PER CURIAM

PANEL: WALKER, DAUPHINOT, and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 26, 2015




                                        3